Exhibit 10.1

 

NOTICE: YOU HAVE UP TO TWENTY-ONE (21) DAYS TO CONSIDER THIS AGREEMENT BEFORE
DECIDING WHETHER TO SIGN IT. IN CONNECTION WITH YOUR CONSIDERATION OF THIS
AGREEMENT, ADIENT US LLC HEREBY ADVISES YOU TO CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT.

SEPARATION AND RELEASE OF CLAIMS AGREEMENT

This Separation and Release of Claims Agreement (“Agreement”) is entered between
ADIENT US LLC (“Adient”) and ERIC MITCHELL (“Employee”). Employee enters into
this Agreement on behalf of himself, his spouse, heirs, successors, assigns,
executors, and representatives of any kind, if any.

WHEREAS, Adient and Employee entered into a Key Executive Severance and Change
of Control Agreement effective January 17, 2017 (“Severance Agreement”), which
provides for various severance benefits in the event Employee’s employment with
Adient is terminated under certain circumstances;

WHEREAS, Employee’s employment with Adient will terminate on July 15, 2018;

WHEREAS, pursuant to Section 2.03 of the Severance Agreement, Employee’s receipt
of such severance benefits is subject to various conditions, including Employee
executing and not revoking a release of claims agreement in a form acceptable to
Adient;

NOW, THEREFORE, in consideration of the mutual covenants of the parties, it is
agreed as follows:

1.    Separation Date. Employee’s employment with Adient shall terminate on
July 15, 2018 (“Separation Date”). Until the Separation Date, Employee shall
faithfully and to the best of Employee’s ability perform such duties as are
assigned to Employee by the Chief Executive Officer of Adient.

2.    Salary and Benefits Replacement Payments. In accordance with Section 2.02
of the Severance Agreement, Adient will provide Employee with the following
payments:

 

  a. In accordance with Section 2.02(a) of the Severance Agreement, a payment of
$1,125,000.00, less applicable taxes and withholdings.

 

  b. In accordance with Section 2.02(c) of the Severance Agreement, a payment of
$167,967.00, less applicable taxes and withholdings.

The payments in 2(a) and 2(b) above shall be paid to Employee in a single lump
sum payment within ninety (90) days of the Separation Date in accordance with
Section 2.04 of the Severance Agreement.

3.    Bonus. To the extent a bonus is paid under Adient’s Annual Incentive
Performance Plan for the performance period ending September 30, 2018, Employee
will be eligible to receive an award in accordance with Section 2.02(b) of the
Severance Agreement.



--------------------------------------------------------------------------------

4.    Equity. Employee’s equity awards shall be treated in accordance with
Section 2.02(d) of the Severance Agreement; provided however, the second and
third tranche of Employee’s founder’s grant award of restricted stock units
shall vest as scheduled on October 31, 2018 and October 31, 2019, respectively.

5.    Eligibility for Severance Benefits. Employee’s entitlement to the payments
and benefits set forth in paragraphs 2, 3 and 4 above is conditioned upon
(i) Employee executing and not revoking this Agreement, and (ii) Employee
complying with all the terms and conditions of this Agreement and the Severance
Agreement. In addition, Employee’s entitlement to such payments and benefits is
subject to all of the other terms and conditions set forth in the Severance
Agreement and this Agreement.

6.    Severance Agreement. The Severance Agreement remains in effect and
Employee shall continue to comply with the provisions of such agreement,
including but not limited to Section 2.03 and the restrictive covenants set
forth in Article III regarding confidential information, trade secrets,
non-competition, non-solicitation and non-disparagement. Furthermore, in
accordance with Section 2.03 of the Severance Agreement, the last sentence of
Section 3.03 of the Severance Agreement is hereby modified as follows:

For the avoidance of doubt, and without limitation, the following entities,
among others, compete with the Company Group: Magna International Inc., Lear
Corporation, Faurecia S.A., Toyota Boshoku Corp., DYMOS, Brose Fahrzeugteile
GmbH & Co., Woodbridge Foam Corp., Tachi-S Co., Ltd., SAIC Motor Corporation
Limited and FAW Group Corporation.

This Agreement does not waive or limit the rights of Adient under the Severance
Agreement. Employee is not entitled to any payments, benefits or other
entitlements under the Severance Agreement except as set forth in paragraphs 2,
3 and 4 above.

7.    General Release of Claims. In consideration of receiving the severance
benefits set forth in paragraphs 2, 3, and 4, Employee hereby releases and
forever discharges the Released Parties (defined below) from any and all claims,
contracts, judgments and expenses (including attorneys’ fees and costs of any
kind), whether known or unknown, which Employee has or may have against the
Released Parties, or any of them, arising out of or based on any transaction,
occurrence, matter, event, cause or thing whatsoever which has occurred prior to
or on the date Employee executes this Agreement, including the parties’
agreement that Employee’s employment shall terminate on the Separation Date as
provided in paragraph 1 above. “Released Parties” includes Adient and all
Affiliated Entities (defined below), their predecessors and successors
(including, but not limited to, Johnson Controls International plc, Johnson
Controls, Inc. and all of their affiliated entities), and all of Adient’s and
the other foregoing entities’ past, present and future officers, directors,
agents, employees, shareholders, members, managers, partners, joint ventures,
attorneys, executors, employee benefit plans, insurers, assigns and other
representatives of any kind. This release includes, but is not limited to:
(i) claims arising under the Age Discrimination in Employment Act of 1967, as
amended (“ADEA”), Title VII of the Civil Rights Act of 1964, the Americans With
Disabilities Act of 1990, the Civil Rights Act of 1991, the Worker Adjustment
and Retraining Notification Act, the National Labor Relations Act,

 

2



--------------------------------------------------------------------------------

the Occupational Safety and Health Act, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, the Family and Medical Leave
Act of 1993, state family and/or medical leave laws, state fair employment laws,
state and federal wage and hour laws, wage payment laws, tax laws, any
amendments to the foregoing laws, and/or any other law (including without
limitation federal, state, local or foreign law, statute, common law, code,
ordinance, rule or regulation); (ii) claims based on breach of contract (express
or implied), tort, personal injury, misrepresentation, discrimination, failure
to accommodate, retaliation, harassment, defamation, invasion of privacy or
wrongful discharge; (iii) claims for bonuses, payments or benefits under any of
Adient’s or any Affiliated Entity’s bonus, severance or incentive plans or
fringe benefit programs or policies; (iv) any other claims arising out of or
connected with Employee’s employment with Adient or any Affiliated Entity on or
prior to the date Employee executes this Agreement; (v) claims arising under the
Severance Agreement; and (vi) claims arising out of Employee’s removal as an
officer or director from any Affiliated Entity. This release does not include a
waiver of any claim that cannot legally be waived. Nothing in this Agreement
(x) waives a claim for benefits vested as of the Separation Date under a
retirement plan of Adient or any Affiliated Entity or (y) waives Employee’s
right to receive a whistleblower award from the U.S. Securities and Exchange
Commission (“SEC”) under Section 21F of the Securities Exchange Act of 1934, as
amended. “Affiliated Entities” means Adient plc and all entities related to or
affiliated with either Adient or Adient plc, including but not limited to
parent, sister or subsidiary entities (of any tier) and joint ventures
(individually each an “Affiliated Entity”).

8.    Non-Admission of Liability. Neither Adient’s signing of this Agreement nor
any actions taken by Adient toward compliance with the terms of this Agreement
constitute an admission by Adient that it has acted improperly or unlawfully in
connection with Employee or that it has violated any law.

9.    Challenge to Validity; Cooperation with Government Agencies. Nothing in
this Agreement: (i) limits Employee’s right to challenge the validity of this
Agreement under the ADEA; (ii) interferes with Employee’s right or
responsibility to give testimony under oath or to make statements or otherwise
provide information to a government agency or commission; (iii) prohibits
Employee from filing a charge or complaint with, making a report to,
participating in any investigation or proceeding conducted by, or otherwise
cooperating with the U.S. Equal Employment Opportunity Commission (“EEOC”), the
National Labor Relations Board (“NLRB”), the Occupational Safety and Health
Administration, the SEC or any other government agency or commission; or
(iv) prohibits Employee from making other disclosures that are protected under
the whistleblower provisions of any law. However, by executing this Agreement,
Employee is waiving and completely disclaiming any right to a remedy or to
recover any benefits or monetary awards in connection with any action (whether
brought by Employee, the EEOC, the NLRB, any other government agency or
commission, or any other person or entity) arising out of or based on any
transaction, occurrence, matter, event, cause or thing whatsoever which has
occurred prior to or on the date Employee executes this Agreement, including the
parties’ agreement that Employee’s employment shall terminate on the Separation
Date, except that Employee is expressly permitted to accept a whistleblower
award from the SEC pursuant to Section 21F of the Securities Exchange Act of
1934, as amended.

10.    Representations. Employee agrees, represents, and certifies that:
(i) Employee has been advised in writing by Adient to consult with an attorney
prior to executing this Agreement;

 

3



--------------------------------------------------------------------------------

(ii) Employee has been advised in writing by Adient that Employee had at least
twenty-one (21) days within which to consider this Agreement; (iii) Employee
will return to Adient by the Separation Date, or earlier upon the request of
Adient, all items of personal property that are the property of Adient;
(iv) Employee will return to Adient by the Separation Date, or earlier upon the
request of Adient, all records, files, manuals, reports, notes or any other
documents or materials, whether in written, electronic or other form, and
whether prepared by Employee or others (including any copies of the same), which
contain confidential, proprietary or other information regarding Adient, any
Affiliated Entity or the businesses of Adient or any Affiliated Entity;
(v) Employee has been paid all compensation and received all benefits due to
Employee to date as a result of Employee’s employment with Adient or any
Affiliated Entity; and (vi) Employee is not entitled to any payments,
compensation or benefits of any kind as a result of the termination of
Employee’s employment on the Separation Date, except for the payments and
benefits provided under this Agreement and for benefits vested as of the
Separation Date under a retirement plan of Adient or any Affiliated Entity.

11.    Cooperation. After the Separation Date, Employee shall provide
information and assistance to Adient or any Affiliated Entity, as reasonably
requested by Adient or any Affiliated Entity, with respect to matters with which
Employee was familiar during Employee’s employment with Adient or any Affiliated
Entity. The assistance to be provided by Employee may include, for example,
meeting with the employees, agents and attorneys of Adient or an Affiliated
Entity at reasonable dates and times, providing requested information, reviewing
administrative and legal filings, and, if necessary, testimony in any forum,
etc. Adient shall not require any assistance from Employee which would
unreasonably interfere with any future employment of Employee.

12.    Revocation Period. Employee enters into this Agreement voluntarily.
Employee may revoke this Agreement, in writing, within seven (7) days after
signing it. This Agreement will not become enforceable or effective until the
revocation period has expired. To be effective, any notice of revocation must be
in writing and received by Neil Marchuk, Chief Human Resources Officer, Adient
US LLC, 49200 Halyard Drive, Plymouth, Michigan 48170, within the seven (7) day
revocation period (or, if the seventh day of the revocation period is not a
business day, on the first business day following such date).

13.    Miscellaneous. Employee acknowledges that Employee has read this
Agreement, that Employee is fully aware of its contents and its legal effect,
that the preceding paragraphs recite the sole consideration for this Agreement,
that all agreements and understandings between the parties regarding the subject
matter of this Agreement are embodied and expressed herein, in Employee’s equity
award agreements, and in the Severance Agreement, and that Employee has been
afforded ample opportunity to consider this Agreement and enters into this
Agreement freely, knowingly, and without coercion and not in reliance upon any
representations or promises made by Adient or any Affiliated Entity, or their
agents, other than those contained herein.

14.     Severability. The provisions of this Agreement are severable. If
Employee challenges any part of this Agreement and it is held to be void or
unenforceable or contrary to law, Adient shall have the option to either
terminate this Agreement in its entirety, in which case it shall be entitled to
the return of the payment and benefits made to Employee hereunder (unless such
return is otherwise prohibited by law), or it may require that the balance of
this Agreement nonetheless shall remain in full force and effect.

 

4



--------------------------------------------------------------------------------

15.    Controlling Law; Jurisdiction, Venue. This Agreement shall be construed
and enforced according to the internal laws of the State of Michigan, without
reference to principles of conflicts of law. Employee irrevocably and
unconditionally (i) agrees that any suit, action or other legal proceeding
arising under this Agreement or the Severance Agreement may be brought in the
United States District Court for the Eastern District of Michigan, or if such
court does not have jurisdiction or will not accept jurisdiction, in any court
of general jurisdiction in Michigan, (ii) consents to be subject to the
non-exclusive personal jurisdiction of any such court in any such suit, action
or proceeding, and (iii) waives any objection which Employee may have to the
laying of venue of any such suit, action or proceeding in any such court. Adient
is a Michigan limited liability company. The responsibilities of the
Employee’s employment with Adient and any Affiliated Entity had a substantial
relation to the business of Adient in Michigan.

16.    Modification, Counterparts and Facsimile Signatures. This Agreement may
not be altered, amended, modified, or otherwise changed in any respect except by
another written agreement that specifically refers to this Agreement, executed
by authorized representatives of Adient and Employee. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one and the same instrument.
Electronically scanned and faxed copies of signatures may be relied upon as the
true and correct signatures of the undersigned.

The parties have executed this Agreement as of the dates written below.    

 

EMPLOYEE     ADIENT US LLC /s/ Eric Mitchell     /s/ Neil E. Marchuk Eric
Mitchell     Neil E. Marchuk     Executive Vice President and Chief Human
Resources Officer 2018.07.20     2018-07-20 Date     Date

 

5